Exhibit 10.1

 

AMENDMENT TO
THE STEWART & STEVENSON SERVICES, INC.
1988 NONSTATUTORY STOCK OPTION PLAN

 

THIS AGREEMENT by Stewart & Stevenson Services, Inc. (the “Company”),

 

W I T N E S S E T H:

 

WHEREAS, the Board of Directors of the Company previously adopted the plan
agreement known as the “Stewart & Stevenson Services, Inc. 1988 Nonstatutory
Stock Option Plan” (the “Plan”); and

 

WHEREAS, the Board of Directors of the Company retained the right in Section 8
of the Plan to amend the Plan from time to time; and

 

WHEREAS, the Board of Directors of the Company adopted resolutions approving
this amendment to the Plan;

 

NOW, THEREFORE, effective December 14, 2005, the Board of Directors of the
Company agrees that Section 5 of the Plan is hereby amended by adding thereto
the following new clause (v):

 

(v)           Anything in this Plan to the contrary notwithstanding, if an
Employee’s employment with the Company and its subsidiaries shall terminate for
any reason, the Committee may, in its sole discretion, determine (A) that all or
a portion of the outstanding options granted to such Employee shall become
immediately exercisable and (B) to extend the period during which the Employee
shall have the right to exercise any outstanding option granted under the Plan
to the extent it is exercisable as of the date of termination of such
employment, but in no event later than the earlier of (x) of the scheduled
expiration date of such option and (y) the latest date that would not cause such
option to be treated as providing for a “deferral of compensation” as described
in section 409A of the Code and the regulations promulgated thereunder.

 

Dated:  December 14, 2005

 

--------------------------------------------------------------------------------